DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application discloses and claims only subject matter disclosed in prior application and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. 
Information Disclosure Statement
The information disclosure statements (IDS)s submitted on 09/21/2020, 05/20/2020 and 01/10/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 6-8, 11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsiang et al. (US20180332288) (hereinafter Hsiang).

Regarding claim 1, Hsiang discloses an image decoding method comprising: 
determining a context model based on block shape information comprising at least one of a shape, direction, width, ratio of width and height, or size of a coding unit [Figs. 1-6, 0015-0019, 0047; determining context model based on derived block information including shape]. 
obtaining, from a bitstream based on the context model, information about a split shape mode for splitting the coding unit [Figs. 1-6, TBLS 1-4, ABS, 0015-0019, 0028-0036; signaling split decision for the block via split flag indicating split or partitioning mode].
determining a split shape mode of the coding unit, based on the information about the split shape mode [Figs. 1-6, TBLS 1-4, ABS, 0015-0019, 0028-0036; signaling split decision for the block via split flag indicating split or partitioning mode].
Regarding claim 2, Hsiang discloses the image decoding method of claim 1, wherein the determining of the context model comprises: 
obtaining an array for matching at least one of the shape, direction, ratio of width and height, or size of the coding unit with an index for the context model [Figs. 1-6, 0015-0019, 0047; determining context model based on derived block information including shape].  
obtaining the index for the context model from the array, based on at least one of the shape, direction, ratio of width and height, or size of the coding unit [Figs. 1-6, 0015-0019, 0047; determining context model based on derived block information including shape].  
determining the context model based on the index for the context model [Figs. 1-6, TBLS 1-4, ABS, 0015-0019, 0028-0036; signaling split decision for the block via split flag indicating split or partitioning mode].
Regarding claim 4, Hsiang discloses wherein the determining of the context model comprises determining the context model further based on block shape information comprising at least one of a shape, direction, ratio of width and height, or size of a peripheral coding unit adjacent to the coding unit [Figs. 1-6, TBLS 1-4, ABS, 0015-0019, 0028-0036; signaling split decision for the block via split flag indicating split or partitioning mode utilizing surrounding block information]. 
wherein the peripheral coding unit comprises at least one of coding units located at bottom left, left, top left, top, top right, right, and bottom right of the coding unit [Figs. 1-6, TBLS 1-4, ABS, 0015-0019, 0028-0036; signaling split decision for the block via split flag indicating split or partitioning mode utilizing surrounding block information].
Regarding claim 6, Hsiang discloses wherein 4PRELIMINARY AMENDMENTAttorney Docket No.: Q240988Appln. No.: Not Yet Assigned the information about the split shape mode comprises at least one of information indicating whether to perform splitting, split direction information, and split type information, wherein the information indicating whether to perform splitting indicates whether to split a coding unit, the split direction information indicates a split into one of a horizontal direction or a vertical direction, and the split type information indicates splitting of the coding unit via one of a binary split, a tri split, or a quad split [Figs. 1-6, TBLS 1-4, ABS, 0015-0019, 0028-0036; signaling split decision for the block via split flag indicating split or partitioning mode including horizontal or vertical direction].
Regarding claim 7, Hsiang discloses an image decoding apparatus comprising at least one processor, wherein the at least one processor is configured to perform: 
determining a context model based on block shape information comprising at least one of a shape, direction, width, ratio of width and height, or size of a coding unit [Figs. 1-6, 0015-0019, 0047; determining context model based on derived block information including shape].  
obtaining, from a bitstream based on the context model, information about a split shape mode for splitting the coding unit [Figs. 1-6, TBLS 1-4, ABS, 0015-0019, 0028-0036; signaling split decision for the block via split flag indicating split or partitioning mode]. 
determining a split shape mode of the coding unit, based on the information about the split shape mode [Figs. 1-6, TBLS 1-4, ABS, 0015-0019, 0028-0036; signaling split decision for the block via split flag indicating split or partitioning mode].
Regarding claim 8, Hsiang discloses an image encoding method comprising: 
determining information about a split shape mode, based on a split shape mode of a coding unit [Figs. 1-6, 0015-0019, 0047; determining context model based on derived block information including shape].  
5PRELIMINARY AMENDMENTAttorney Docket No.: Q240988 Appln. No.: Not Yet Assigned determining a context model based on block shape information comprising at least one of a shape, direction, width, ratio of width and height, or size of the coding unit [Figs. 1-6, TBLS 1-4, ABS, 0015-0019, 0028-0036; signaling split decision for the block via split flag indicating split or partitioning mode]. 
generating a bitstream comprising the information about the split shape mode for splitting the coding unit, based on the context model [Figs. 1-6, TBLS 1-4, ABS, 0015-0019, 0028-0036; signaling split decision for the block via split flag indicating split or partitioning mode].
Regarding claim 11, Hsiang discloses wherein the determining of the context model comprises: 
6PRELIMINARY AMENDMENTAttorney Docket No.: Q240988 Appln. No.: Not Yet Assigned determining the context model further based on block shape information comprising at least one of a shape, direction, ratio of width and height, or size of a peripheral coding unit adjacent to the coding unit [Figs. 1-6, TBLS 1-4, ABS, 0015-0019, 0028-0036; signaling split decision for the block via split flag indicating split or partitioning mode utilizing surrounding block information].
wherein the peripheral coding unit comprises at least one of coding units located at bottom left, left, top left, top, top right, right, and bottom right of the coding unit [Figs. 1-6, TBLS 1-4, ABS, 0015-0019, 0028-0036; signaling split decision for the block via split flag indicating split or partitioning mode utilizing surrounding block information].
Regarding claim 13, Hsiang discloses wherein the information about the split shape mode comprises at least one of information indicating whether to perform splitting, split direction information, and split type information, wherein the information indicating whether to perform [Figs. 1-6, TBLS 1-4, ABS, 0015-0019, 0028-0036; signaling split decision for the block via split flag indicating split or partitioning mode including horizontal or vertical direction].

Allowable Subject Matter
Claims 3, 5, 9-10 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TALHA M NAWAZ whose telephone number is (571)270-5439.  The examiner can normally be reached on Flex, M-R 6:30am-3:30pm; F 8:30am-12:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe G Ustaris can be reached on 571-272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/TALHA M NAWAZ/Primary Examiner, Art Unit 2483